DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 1 and Fig. 3 are objected to as depicting a block diagram without "readily identifiable" descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In the case of Fig. 1 and Fig .3 the blocks (Numerals 108…122 in Fig. 1 and Numerals 304 and 306 in Fig. 3) are not readily identifiable per se. Each block should have a corresponding label that identifies its function or purpose.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Please note that claim 1, “selecting a committee comprising a subset of nodes from the blockchain” and claim 12 recites, “select a subset of nodes from the blockchain as the committee”. Please note that blockchain is a distributed ledger that multiple users can have a consensus on the same ledger without trusting each other (See, Specification, Page 2, 2nd paragraph). The blockchain is simply a ledger containing transactions and do not represent nodes, the nodes however are the devices that participates in maintaining the blockchain. As such, it is not clear as to how subset of nodes could be selected from the blockchain. Examiner suggest applicant to amend the claim limitations to read, “a blockchain network” as the nodes are part of the blockchain network. Correction/Clarification is required. 
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: generation of share signature, generation of partial signatures and the link between share signature with rest of the claim elements. Please note that claim 1 recites, “broadcasting a share signature from each of the nodes” but does not recite how the share signature is generated or link the share signature with previous recited limitation. Furthermore, share signature is not linked with the rest of the steps in the claim. Claim 1 further recites, “executing a random number which is hash value of the threshold signature which is combined from a plurality of partial signature generated from the nodes”, however, there is no step of generating partial signatures recited in the claim and it is not clear how this step is linked with the other steps of the claim. Claim 12 recites similar limitations and rejected under same rationale.  
Correction/Clarification is needed. 

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2020/0059369 A1).
Trevethan (US 2020/0145231 A1).
Guo et al. (US 2021/0097537 A1).
Popov (Popov, Serguei. "On a decentralized trustless pseudo-random number generation algorithm." Journal of Mathematical Cryptology 11.1 (2017): 37-43).
Long (Long J, Wei R. Scalable BFT consensus mechanism through aggregated signature gossip. In2019 IEEE International Conference on Blockchain and Cryptocurrency (ICBC) 2019 May 14 (pp. 360-367). IEEE.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YOGESH PALIWAL/Primary Examiner, Art Unit 2435